Citation Nr: 1121852	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  10-41 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill).


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to May 2005 and from May 2009 to May 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The Veteran served on active duty from July 2002 to May 2005 and received a general discharge under honorable conditions.

2.  The Veteran served on active duty from May 2009 to May 2010 and received an honorable discharge.


CONCLUSION OF LAW

The criteria for entitlement to educational assistance benefits under the MGIB are not met.  38 U.S.C.A. § 3011 (West 2002 & Supp. 2010); 38 C.F.R. §21.7042 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  For example, it has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).

The Board notes that the issues in this case turn on statutory interpretation.  See Smith, 14 Vet. App. at 231-232.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  As such, no further action is required pursuant to the VCAA.

B.  Eligibility for Educational Assistance

The Veteran seeks payment of VA educational assistance benefits under the Active Duty Educational Assistance Program of the Montgomery GI Bill, Chapter 30, Title 38, United States Code.  The Veteran has been deemed ineligible for VA educational assistance benefits under the GI Bill based upon the fact that he has not served the minimum required period of active service to qualify for benefits.

The legal criteria governing eligibility for Chapter 30 educational assistance benefits are specifically set forth in 38 U.S.C.A. § 3011(a)(1) and 38 C.F.R. § 21.7042.  In particular, under 38 U.S.C.A. § 3011(a)(1)(A) and 38 C.F.R. § 21.7042(a)(1), eligibility may be established when an individual first entered into active duty as a member of the Armed Forces after June 30, 1985.  The individual also must demonstrate that he or she served at least three years of continuous active duty, or at least two years if the individual's obligated period of active duty is less than three years.  38 U.S.C.A. § 3011(a)(1)(A)(1); 38 C.F.R. § 21.7042(a)(2).

A veteran need not have served the requisite amount of time pursuant to 38 C.F.R. § 21.7042(a)(2) if he or she was discharged or released from active duty for any one of the following reasons: (i) for a service-connected disability, or (ii) for a medical condition which preexisted service on active duty and which VA determines is not service connected, or (iii) under 10 U.S.C. 1173 (hardship discharge), or (iv) for convenience of the government (A) after completing at least 20 continuous months of active duty of an obligated period of active duty that is less than three years, or (B) after completing 30 continuous months of active duty of an obligated period of active duty that is at least three years, or (v) involuntarily for the convenience of the government as a result of a reduction in force, as determined by the Secretary of the military department concerned in accordance with regulations prescribed by the Secretary of Defense or by the Secretary of Transportation with respect to the Coast Guard when it is not operating as a service in the Navy, or (vi) for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty, as determined by the Secretary of each military department in accordance with regulations prescribed by the Secretary of Defense or by the Secretary of Transportation with respect to the Coast Guard when it is not operating as a service in the Navy.  38 C.F.R. § 21.7042(a)(5).

In this case, the Veteran served 2 years, 10 months, and 15 days during his initial period of service.  An earlier copy of the Veteran's DD-214 indicated that the character of this service was "under other than honorable conditions," and that the reason for his separation was misconduct.  A January 2007 letter from the Army Review Discharge Board (ARDB) reflects that the discharge was changed to "general, under honorable conditions," and an updated DD-214 confirms this change.

Unfortunately, this period of service does not meet the criteria for establishing basic eligibility to educational benefits under the Montgomery GI Bill.  The Veteran's enlistment term was for 5 years, and he completed less than 3 years of continuous service.  Moreover, even with the actions of the ARDB, the character of that service also precludes eligibility for the requested benefits.  See VA Adjudication Procedure Manual M22-4, Part V, 1.17(e) (April 19, 2006) (A "less than honorable" character of discharge (e.g., "under honorable conditions," "general," "bad conduct," or "undesirable") is not qualifying for Chapter 30).

The Board has also considered the Veteran's second period of service.  While the character of this service was "honorable," the Veteran only served for 1 year and 11 days, which is less than the minimum 2 years of service required for basic eligibility.  Thus, the Veteran is not eligible for Chapter 30 benefits unless he meets the criteria for one of the exceptions.  In this regard, the record does not show, nor does the Veteran contend, that he was discharged or released from active duty for a service-connected disability; for a medical condition which pre-existed service on active duty and which VA determined is not service- connected; under 10 U.S.C.A. § 1173 (hardship discharge); for the convenience of the Government with specified service requirements being met; involuntarily for the convenience of the Government as a result of a reduction in force; or for a physical or mental condition that was not characterized as a disability and did not result from the Veteran's own willful misconduct but did interfere with the Veteran's performance of duty.  See 38 C.F.R. § 21.7042(a)(5); see also September 2010 statement of the case indicating that the Department of Defense (DoD) determined that the Veteran's second period of service established eligibility for VA education benefits under the Reserve Educational Assistance Program (REAP); DoD REAP determination with effective date of July 30, 2009; Chapter 1607, Title 10, United States Code; 10 U.S.C.A. §§ 16162, 16163 (2010).  

Payments of monetary benefits from the Federal Treasury must be authorized by statute, regardless of extenuating circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In other words, federal laws authorizing monetary benefits are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; indeed the benefit cannot be awarded, regardless of the circumstances.

The Veteran's initial period of service does not qualify him for the requested benefits.  His second period of service was for less than 2 years, and does not meet any of the exceptions applicable where active duty has been truncated.  Accordingly, he is not eligible for Chapter 30 educational assistance.  See 38 U.S.C.A. § 3011(a)(1); 38 C.F.R. § 21.7042(a).  Since the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied as a matter of law.  Sabonis, 6 Vet. App at 426.  Thus, the Board is unable to provide a legal remedy.



ORDER

Eligibility for educational assistance under the provisions of Chapter 30, Title 38, United States Code, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


